DETAILED ACTION
In response to the Preliminary Amendments filed on March 17, 2021, claims 1-17 are cancelled; and claims 18-86 are newly added. Currently, claims 18-86 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-86 are objected to because of the following informalities: 
Claims 18, 39, and 66: the recitation of “achieving a blood glucose level” on line 9 of claim 18; line 15 of claim 39, and line 10 of claim 66 should be recited as --achieving the blood glucose level-- since this is the second recitation of the limitation.  
Claims 19-38, 40-67, and 68-86 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 28-34, 36-39, 49-55, 57-66, 76-82, and 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Rack-Gomer (US Pub. No. 2015/0289823 A1).
Claim 18. Rack-Gomer discloses a method comprising: 
obtaining a fear of hypoglycemia index (FHI) as an input from a user (i.e., user’s input is an indication of the user’s acceptability to the probability of blood glucose level being below a threshold since based on the assessment scenario from glycemic urgency index GUI that allows for the user to choose from given options wherein the user’s selection is a way of indicating whether the user prefers high, medium, or low. For example, in Fig. 31A, the user preference with “Take some carbs to try to avoid a low glucose” is high since the user chooses to actively increase blood sugar level and avoid the low glucose), the FHI corresponding to an acceptable probability of a blood glucose level being below a threshold blood glucose level (step 274) ([0213]); 
receiving blood glucose data for a person with diabetes (PWD) (step 272) ([0213]); 
calculating a probability of the PWD having a blood glucose level below the threshold blood glucose level based on at least partially on the received blood glucose data exhibiting a variability ([0261]-[0264]; i.e., calculating the likelihood); 
calculating at least a first target blood glucose level to align the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability associated with the user input of FHI ([0258]-[0265]; i.e., via likelihood value);
determining a current blood glucose level from the blood glucose data (i.e., the glucose level for given situations 666, e.g. 100 mg/dL); and
delivering insulin according to the calculated dose of insulin ([0213]).
Rack-Gomer does not explicitly disclose calculating at least a first target blood glucose level aligning the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability defined by the FHI; and calculating a dose of insulin for the PWD based at least partially on the calculated first target blood glucose level and the current blood glucose level for the embodiment of potential actions exemplified by Figs. 31A, 31B.
However, it is noted Figs. 31A-31B of Rack-Gomer discloses the user being given situations 666 and the option to choose from scenarios 668 for the user’s preference to how the user wants to control the blood glucose level with insulin delivery. Moreover, Rack-Gomer discloses delivering insulin with an insulin pump based on the target blood glucose level (Step 275) ([0213] and [0322] and [0307]; i.e., where the target range blood glucose level is the target range blood glucose level for euglycemic condition). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to one of ordinary skill in the art that during the use of Rack-Gomer, to perform the steps of calculating at least a first target blood glucose level aligning the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability defined by the FHI in order to determine scenarios 668 (such as that displayed in Figs. 31A,31B) for different situations 666 including that in Figs. 31A, 31B or others found in [0320]. Moreover, it is further obvious that one of ordinary skill in the art would also recognized that in [0322] of Rack-Gomer, the disclosure that the GUI being translated to an insulin pump command is interpreted as including calculating a dose of insulin for the PWD based at least partially on the calculated first target blood glucose level and the current blood glucose level based on the user’s selection from the given scenario 668. Thus, one of ordinary skill in the art would have recognized that in order for Rack-Gomer to provide insulin delivery with the user input as disclosed in [0318]-[0324].
Claim 39. Rack-Gomer discloses a system comprising: 
an interactive user device (200); 
an insulin pump (i.e., integrated pump) configured to deliver insulin based on instructions ([0213]; Fig. 8); and 
a control device ([0124], [0340]; i.e., controller of electronic device 200) comprising: 
at least one processor (208) ([0124]); and 
at least one non-transitory computer-readable storage medium (210) ([0125]; [0342]) storing instructions thereon that, when executed by the at least one processor, cause the system to: 
obtain a fear of hypoglycemia index (FHI) from a user via the interactive user device, the FHI defining a probability of a blood glucose level being below a threshold blood glucose level; obtain a blood glucose data for a person with diabetes (PWD); calculate a probability of the PWD achieving a blood glucose level below the threshold blood glucose level based at least partially on a variability of the obtained blood glucose data; calculate at least a first target blood glucose level to align the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability defined by the FHI; determine a current blood glucose level based at least partially on the blood glucose data; and calculate a dose of insulin for the PWD based at least partially on the calculated first target blood glucose level and the current blood glucose level; and deliver insulin according to the calculated dose of insulin.  

obtain a fear of hypoglycemia index (FHI) as an input from a user (i.e., user’s input is an indication of the user’s acceptability to the probability of blood glucose level being below a threshold since based on the assessment scenario from glycemic urgency index GUI that allows for the user to choose from given options wherein the user’s selection is a way of indicating whether the user prefers high, medium, or low. For example, in Fig. 31A, the user preference with “Take some carbs to try to avoid a low glucose” is high since the user chooses to actively increase blood sugar level and avoid the low glucose), the FHI corresponding to an acceptable probability of a blood glucose level being below a threshold blood glucose level (step 274) ([0213]); 
obtain a blood glucose data for a person with diabetes (PWD) (step 272) ([0213]); 
calculate a probability of the PWD having a blood glucose level below the threshold blood glucose level based on a variability of the obtained blood glucose data ([0261]-[0264]; i.e., calculating the likelihood); 
calculate at least a first target blood glucose level to align the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability associated with the user input of FHI ([0258]-[0265]; i.e., via likelihood value);
determine a current blood glucose level from the blood glucose data (i.e., the glucose level for given situations 666, e.g. 100 mg/dL); and
deliver insulin according to the calculated dose of insulin ([0213]).
Rack-Gomer does not explicitly disclose that the system is caused to calculate at least a first target blood glucose level aligning the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability defined by the FHI; and calculate a dose of insulin for the PWD based at least partially on the calculated first target blood glucose level and the current blood glucose level for the embodiment of potential actions exemplified by Figs. 31A, 31B.
However, it is noted Figs. 31A-31B of Rack-Gomer discloses the user being given situations 666 and the option to choose from scenarios 668 for the user’s preference to how the user wants to control the blood glucose level with insulin delivery. Moreover, Rack-Gomer discloses delivering insulin with an insulin pump based on the target blood glucose level (Step 275) ([0213] and [0322] and [0307]; i.e., where the target range blood glucose level is the target range blood glucose level for euglycemic condition). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to one of ordinary skill in the art that during the use of Rack-Gomer, the system perform the steps of calculating at least a first target blood glucose level aligning the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability defined by the FHI in order to determine scenarios 668 (such as that displayed in Figs. 31A,31B) for different situations 666 including that in Figs. 31A, 31B or others found in [0320]. Moreover, it is further obvious that one of ordinary skill in the art would also recognized that in [0322] of Rack-Gomer, the disclosure that the GUI being translated to an insulin pump command is interpreted as including calculating a dose of insulin for the PWD based at least partially on the calculated first target blood glucose level and the current blood glucose level based on the user’s selection from the given scenario 668. Thus, one of ordinary skill in the art would have recognized that in order for Rack-Gomer to provide insulin delivery with the user input as disclosed in [0318]-[0324].
Claim 66. Rack-Gomer discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor ([0113]-[0114], [0124]-[0125]), cause the at least one processor to perform steps comprising: 
obtaining a fear of hypoglycemia index (FHI) as an input from a user (i.e., user’s input is an indication of the user’s acceptability to the probability of blood glucose level being below a threshold since based on the assessment scenario from glycemic urgency index GUI that allows for the user to choose from given options wherein the user’s selection is a way of indicating whether the user prefers high, medium, or low. For example, in Fig. 31A, the user preference with “Take some carbs to try to avoid a low glucose” is high since the user chooses to actively increase blood sugar level and avoid the low glucose), the FHI corresponding to an acceptable probability of a blood glucose level being below a threshold blood glucose level (step 274) ([0213]); 
receiving blood glucose data for a person with diabetes (PWD) (step 272) ([0213]); 
calculating a probability of the PWD having a blood glucose level below the threshold blood glucose level based on at least partially on a variability of the received blood glucose data ([0261]-[0264]; i.e., calculating the likelihood); 
calculating at least a first target blood glucose level to align the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability associated with the user input of FHI ([0258]-[0265]; i.e., via likelihood value);
determining a current blood glucose level from the blood glucose data (i.e., the glucose level for given situations 666, e.g. 100 mg/dL); and
delivering insulin according to the calculated dose of insulin ([0213]).
Rack-Gomer does not explicitly disclose calculating at least a first target blood glucose level aligning the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability defined by the FHI; and calculating a dose of insulin for the PWD based at least partially on the calculated first target blood glucose level and the current blood glucose level for the embodiment of potential actions exemplified by Figs. 31A, 31B.
However, it is noted Figs. 31A-31B of Rack-Gomer discloses the user being given situations 666 and the option to choose from scenarios 668 for the user’s preference to how the user wants to control the blood glucose level with insulin delivery. Moreover, Rack-Gomer discloses delivering insulin with an insulin pump based on the target blood glucose level (Step 275) ([0213] and [0322] and [0307]; i.e., where the target range blood glucose level is the target range blood glucose level for euglycemic condition). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to one of ordinary skill in the art that during the use of Rack-Gomer, to perform the steps of calculating at least a first target blood glucose level aligning the probability of the PWD achieving a blood glucose level below the threshold blood glucose level with the probability defined by the FHI in order to determine scenarios 668 (such as that displayed in Figs. 31A,31B) for different situations 666 including that in Figs. 31A, 31B or others found in [0320]. Moreover, it is further obvious that one of ordinary skill in the art would also recognized that in [0322] of Rack-Gomer, the disclosure that the GUI being translated to an insulin pump command is interpreted as including calculating a dose of insulin for the PWD based at least partially on the calculated first target blood glucose level and the current blood glucose level based on the user’s selection from the given scenario 668. Thus, one of ordinary skill in the art would have recognized that in order for Rack-Gomer to provide insulin delivery with the user input as disclosed in [0318]-[0324].

Claims 28, 49, and 76. the method of claim 18, the system of claim 39, and the non-transitory computer-readable medium of claim 66, respectively, wherein delivering insulin according to the calculated dose of insulin comprises: delivering insulin at one or more of a multiple, a ratio, or a combination of a multiple and a ratio of a known baseline basal insulin rate ([0323]; i.e., since increasing or decreasing of the basal insulin deliver is a multiple or ratio of the basal insulin delivery).
Claims 29, 50, and 77. Rack-Gomer discloses the method of claim 28, the system of claim 49, and the non-transitory computer-readable medium of claim 76, respectively, wherein Rack-Gomer further discloses that delivering insulin depends on the glycemic risk state for the user ([0323]), but does not further disclose that delivering insulin according to the calculated dose of insulin comprises delivering insulin at between about zero times and about three times the known baseline basal insulin rate. However, the instant disclosure does not provide criticality for the specific range of delivering insulin at between about zero times and about three times the known baseline basal insulin rate. Therefore, since Rack-Gomer discloses that delivering insulin depends on the glycemic risk state for the user ([0323]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the delivery of insulin to include delivering insulin according to the calculated dose of insulin comprises delivering insulin at between about zero times and about three times the known baseline basal insulin rate depending on the glycemic risk state of the user and the treatment requirement and health condition of the user.
Claims 30, 51, and 78. Rack-Gomer discloses the method of claim 18, the system of claim 39, and the non-transitory computer-readable medium of claim 66, respectively, wherein receiving blood glucose data for the PWD comprises receiving the blood glucose data from one or more of a continuous glucose monitor or a blood glucose monitor ([0096]; [0113]).  
Claims 31, 52, and 79. Rack-Gomer discloses the method of claim 18, the system of claim 39, and the non-transitory computer-readable medium of claim 66, respectively, wherein calculating at least a first target blood glucose level comprises calculating the at least first target blood glucose level between a previously stored maximum target blood glucose level and a previously stored minimum target blood glucose level ([0212]; Table I).
Claims 32, 53, and 80. Rack-Gomer discloses the method of claim 18, the system of claim 39, and the non-transitory computer-readable medium of claim 66, respectively, wherein at least first target blood glucose level comprises a plurality of target blood glucose levels that are set for a plurality of diurnal time periods and are independently customized for each diurnal time period based at least partially on the calculated probability of the PWD achieving a blood glucose level below the threshold blood glucose level during a given diurnal time period  (Fig. 10; i.e., different time periods through the day).
Claims 33, 54, and 81. Rack-Gomer discloses the method of claim 18, the system of claim 39, and the non-transitory computer-readable medium of claim 66, respectively, the system of claim 39, and the non-transitory computer-readable medium of claim 66, respectively, further comprising delivering the calculated dose of insulin to the PWD using an insulin delivery device (2) ([0113]; [0213]).  
Claims 34, 55, and 82. Rack-Gomer discloses the method of claim 33, the system of claim 55, and the non-transitory computer-readable medium of claim 82, respectively, wherein the insulin delivery device comprises one or more of an insulin pump, an insulin pen, or a smart syringe ([0113]).  
Claims 36 and 84. Rack-Gomer discloses the method of claim 18 and the non-transitory computer-readable medium of claim 66, respectively, further comprising obtaining the FHI from the user via a user interface comprising an interactive feature with a plurality of FHI values selectable by the user (via displaying such as shown in Figs. 29, 31a-31b).
Claims 37 and 85. Rack-Gomer discloses the method of claim 36 and the non-transitory computer-readable medium of claim 84, respectively, further comprising displaying the FHI values comprising at least one of: a numerical blood glucose level, a probability of being below a low threshold glucose level, a probability of being above a high threshold glucose level, or a textual description of a preferred glucose level ([0318]; Figs. 31a, 31b and Fig. 10; [0234]-[0236]).
Claims 38, 59, and 86. Rack-Gomer discloses the method of claim 18, the system of claim 39, and the non-transitory computer-readable medium of claim 66, respectively, wherein the user is the PWD, a caregiver to the PWD, or a healthcare professional  ([0120], [0214]).
Claim 57. Rack-Gomer discloses the system of claim 39, further comprising instructions that, when executed by the at least one processor, cause the system to: display a plurality of FHI values on a display of the interactive user device; and receive a selection of a FHI of the plurality of FHI values via the interactive user device  (via displaying such as shown in Figs. 29, 31a-31b).
Claim 58. Rack-Gomer discloses the system of claim 57, wherein displaying the plurality of FHI values comprises displaying at least one of a numerical blood glucose level, a probability of being below a low threshold glucose level, a probability of being above a high threshold glucose level, or a textual description of a preferred glucose level ([0318]; Figs. 31a, 31b and Fig. 10; [0234]-[0236]).
Claim 60. Rack-Gomer discloses the system of claim 39, wherein the interactive user device and the control device are components of a same device ([0340]).
Claim 61. Rack-Gomer discloses the system of claim 39, wherein the insulin pump and the control device are respectively components of separate devices (Fig. 3)
Claim 62. Rack-Gomer discloses the system of claim 39, wherein the storage medium comprises a plurality of target blood glucose levels for a plurality of diurnal time periods (Fig. 10; i.e., different time periods through the day).
Claim 63. Rack-Gomer discloses the system of claim 62, further comprising instructions that, when executed by the at least one processor, cause the system to independently modify each diurnal time period based on a calculated probability of the PWD achieving a blood glucose level below the threshold blood glucose level during the respective diurnal time period  (Fig. 10; i.e., different time periods through the day).
Claim 65. Rack-Gomer discloses the system of claim 39, wherein calculating the dose of insulin comprises calculating one or more of a bolus of insulin, a basal profile, or a basal rate ([0322]-[0323])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-20, 32, 33, 35-42, 53, 54, 56, 63-68, 81,and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,806,859. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the steps of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 28-31, 34, 36, 49-52, 55, 57-62, 76-80, 82, and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,806,859 in view of Rack-Gomer (US Pub. No. 2015/0289821 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the steps of the instant claims are found in the patented claims except for the limitations of these respective claims. However, Rack-Gomer discloses that it is known in the art for a method, a system, and a non-transitory computer-readable medium as required by these respective dependent claims to comprise the respective features for controlling insulin delivery based on glycemic urgency assessment. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the patented claims with these respective features as disclosed by Rack-Gomer so as to control the insulin delivery to the patient via the respective features. Additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims in view of Rack-Gomer, they are not patentably distinct from the patented claims.

Allowable Subject Matter
Claims 19-27, 35, 40-48, 56, 64, 67-75, and 83 would be allowable if rewritten to overcome the claim objections and/or double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that the double patenting rejection may also be overcome with the filing of a proper terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: Rack-Gomer, Steil (US Pub. No. 2008/183060 A1), and Budiman (US Pub. No. 2014/0350369 A1) are the closest prior art of record. However, they do not explicitly disclose of the specific way of calculating the dose insulin to be delivered to specifically include the claimed step of selecting a first profile as required by these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783